Exhibit 23.1 April 26, 2011 The Board of Directors China XD Plastics Company Limited No. 9 Dalian North Road Haping Road Centralized Industrial Park Harbin Development Zone Heilongjiang Province People's Republic of China Dear Sirs, INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM'S CONSENT We consent to the incorporation by reference in the Registration Statement on Form S-3 (File No. 333-167423) and the Registration Statement on Form S-3 (File No. 333-164027), as amended, of China XD Plastics Company Limited (the “Company”), of our report dated March 31, 2011 relating to the consolidated financial statements of the Company as of December 31, 2010 and 2009 and for the two years ended December 31, 2010, appearing in this Annual Report on Form 10-K of the Company for the year ended December 31, 2010 filed with the Securities and Exchange Commission on March 31, 2011. Yours faithfully, /s/ Moore Stephens Certified Public Accountants Hong Kong
